Citation Nr: 1821086	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-30 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis of the joints.

2.  Entitlement to service connection for right foot plantar fasciitis, also claimed as tendon tightening.

3.  Entitlement to service connection for left foot plantar fasciitis, also claimed as tendon tightening.

4.  Entitlement to service connection for right hand Dupuytren's contractures, claimed as tendon tightening.

5.  Entitlement to service connection for left hand Dupuytren's contracture, claimed as tendon tightening.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for coronary artery disease, status post myocardial infarction.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 through August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared before the undersigned Veterans Law Judge in an August 2017 Travel Board hearing.  A transcript is of record.  The record was held open after the hearing to allow the Veteran to submit additional evidence, but nothing further has been received. 



FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of rheumatoid arthritis of the joints.

2.  The Veteran's right and left foot plantar fasciitis are not etiologically related to an in-service injury, event, or disease.

3.  The Veteran's right and left hand Dupuytren's contractures are not etiologically related to an in-service injury, event, or disease.

4.  The Veteran does not have hearing loss for VA purposes.

5.  The Veteran's tinnitus is not etiologically related to an in-service injury, event, or disease.

6.  The Veteran's coronary artery disease is not etiologically related to an in-service injury, event, or disease.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for rheumatoid arthritis have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for right foot plantar fasciitis have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5107 (2012); 38 C.F.R. § 3.102, 3.303 (2017).

3.  The criteria for entitlement to service connection for left foot plantar fasciitis have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5107 (2012); 38 C.F.R. § 3.102, 3.303 (2017).

4.  The criteria for entitlement to service connection for right hand Dupuytren's contractures have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5107 (2012); 38 C.F.R. § 3.102, 3.303 (2017).

5.  The criteria for entitlement to service connection for left hand Dupuytren's contractures have not been met38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5107 (2012); 38 C.F.R. § 3.102, 3.303 (2017).

6.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

7.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2017).

8.  The criteria for entitlement to service connection for coronary artery disease have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Other than adequacy of the July 2011 VA audiological examination, addressed below, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

The Veteran has argued that audiometric testing would reflect he had hearing loss for VA purposes if a more accurate test were performed.  A presumption of regularity is applied to all manner of VA processes and procedures.  Miley v. Principi, 366 F.3d 1343, 1346-47 (Fed. Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (applying the presumption of regularity to VA examination).  Clear evidence is required to rebut the presumption of regularity.  Miley, 366 F.3d at 1347.  Here, the Board finds that the presumption of regularity has not been rebutted.  As will be discussed further below, decibel loss and speech discrimination scores were reported, and that is how VA defines a hearing loss disability.  While he may disagree with the conclusion he does not meet VA's legal definition of a hearing loss disability, that does not mean the test provided to him was inaccurate in any way.  He was asked if he has had any other hearing tests that would show a different result, but he has not.  The Board finds that VA satisfied its duty to assist regarding the Veteran's claims.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The regulations pertinent to this decision were provided in the July 2014 Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

Rheumatoid Arthritis

The Veteran claims his rheumatoid arthritis is due to the physical exertion required of him while on active duty service.  Specifically, he asserts that carrying heavy backpacks, walking, marching, running, carrying heavy military gear, and the constant physical demands led to the development of rheumatoid arthritis.

After a full review of the record in conjunction with the pertinent rules and regulations, the Board finds that service connection for rheumatoid arthritis is not warranted.

Service treatment records do not contain any treatment for or complaints of joint pain.  The Veteran did not report arthritis, swollen or painful joints, or other joint disabilities during his May 1979 separation examination and physical examination revealed no joint disabilities.

A review of the Veteran's VA treatment records does not indicate the Veteran has ever actually been diagnosed with rheumatoid arthritis.  In April 2000, the Veteran reported right foot pain for several months and that he had been treated for gout the previous week.  A March 2011 VA treatment record reflects the Veteran had gout with pain.  The record is completely silent for any treatment for or diagnosis of rheumatoid arthritis.  As there is no evidence of a current disability, there is no basis on which the claim for service connection may be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  It is therefore unnecessary to address any other element of service connection.  Accordingly, the claim for service connection for rheumatoid arthritis is denied.

Left and Right Foot Plantar Fasciitis and Right and Left Hand Dupuytren's Contractures

The Veteran claims that his bilateral plantar fasciitis and bilateral Dupuytren's contractures are etiologically related to his active duty service.  In his May 2012 notice of disagreement, the Veteran asserted that his bilateral plantar fasciitis and bilateral Dupuytren's contractures began shortly after service.  During his August 2017 Board hearing he testified that his problems with his hands began approximately 20 years prior and that his feet had been bad since active duty service.

After a full review of the record in conjunction with the pertinent rules and regulations, the Board finds that service connection for bilateral plantar fasciitis and bilateral Dupuytren's contractures is not warranted.

Service treatment records reflect that in August 1977, the Veteran reported stepping on glass.  A 1 millimeter sliver of glass was removed from his left foot; he was sutured and put on quarters for 48 hours.  There is no indication the Veteran sustained any ligament or tendon damage from the glass.  In November 1977, the Veteran was treated for a wound to his right finger.  He had a half-inch laceration on his right index finger.  It was noted that he may have an infection beginning; he was treated with wound cleaning and a bandage and instructed to return if the wound became infected.  There is no indication that the Veteran's right finger laceration caused any damage to the ligaments or tendons of his hand, and he did not return for further treatment.  The Veteran did not report any hand or foot complaints on his May 1979 separation examination, and the physical examination did not reflect any hand or foot disabilities or abnormalities.

Post-service VA treatment records reflect that in April 2000 the Veteran reported pain in his right foot for the past several months.  The Veteran was treated for recurrent Dupuytren's contracture of the right fourth digit flexor surface area and the right fifth digit proximal phalanx area in January 2002.  The record noted he had undergone previous excisions of the fifth digit proximal palmar area in the past.  In May 2004 the Veteran underwent surgery for left hand Dupuytren's contracture.  The Veteran underwent surgery for plantar fasciitis of his right foot in May 2006.  Records do not reflect a specific diagnosis of or treatment for plantar fasciitis of the left foot.  However, a November 2006 VA treatment record notes the Veteran has "plantar feet."

None of the Veteran's medical records reflect any of his physicians have provided an opinion linking his bilateral plantar fasciitis and bilateral Dupuytren's contractures to his active duty service.

While the Board recognizes the Veteran's assertions that his disabilities are related to service and he is competent to testify as to events that occurred in military service, the Veteran is not competent to conclude that any condition he has now, approximately 39 years later, is connected to his service.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, ligament and tendon issues, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Ligament and tendon issues require specialized training and medical diagnostic testing for a determination as to diagnosis, and they are not susceptible of lay opinions on etiology.  There are many different possible ligament and tendon issues, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for his disabilities.

Indeed, the first complaint of hand or foot disabilities after service was not until 2000, approximately 21 years after the Veteran's in-service injury.  Significantly, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against the claim for service connection.  See Maxon v. Gober 230 F.3d 1330, 1333 (Fed. Cir. 2000).  He testified that he had not sought any medical treatment from either VA or private physicians after service until the late 1990s.

It must also be noted that the evidence of in-service hand or foot symptoms is lacking.  The Veteran testified during his August 2017 Board hearing that he did not believe he was diagnosed with any of his disabilities while in service and when asked if he remembered any in-service event that caused his disabilities, he denied any specific injury or event.  See Hearing Transcript at 2.  The Veteran also testified that his VA physician said he does not know the cause of the Veteran's plantar fasciitis.  See Hearing Transcript at 3.  Again, he is not competent to relate these conditions to service, and he has stated no medical professional has ever told him such a relationship is possible according to his testimony.

The elements for service connection for right and left foot plantar fasciitis and right and left hand Dupuytren's contractures have not been met.  Accordingly, service connection for the claimed disabilities is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.

Bilateral Hearing Loss and Tinnitus

The Veteran claims he has hearing loss and tinnitus related to in-service noise exposure.  The Veteran's DD 214 reflects his military occupational specialty was a food service expert and that he earned an Expert Qualification Badge for the M-16 rifle.  He testified during his July 2017 Board hearing that he worked in the motor pool driving loud vehicles on convoys and working in the kitchen was loud.

Service treatment records do not reflect the Veteran had hearing loss for VA purposes while on active duty service.  Additionally, service treatment records do not contain any complaints of tinnitus.

After a full review of the record in conjunction with the pertinent rules and regulations, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted.

The Veteran was afforded a VA examination in July 2011 to determine the etiology of his hearing loss and tinnitus.  Audiometric testing reflected the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
Avg
RIGHT
5
0
15
20
35
17.5
LEFT
5
5
20
20
35
20

His controlled speech discrimination test (Maryland CNC) showed speech recognition scores of 96 percent and 94 percent in the right and left ears, respectively.  The examiner noted the Veteran had normal hearing sensitivity in the right ear and mild sensioneural hearing loss above 3000 Hertz in the left ear.  The results of audiometric testing do not reflect the Veteran had hearing loss for VA purposes.

As noted above, the Veteran contended that his records would reflect he had hearing loss for VA purposes if more sensitive audiological testing were conducted.  However, there is no indication the testing provided to him was in any way other than the standard VA audiological test.  VA's regulations clearly define what constitutes a hearing loss disability.  While he may have decreased hearing ability, that is not the same as actually having diagnosable hearing loss.  

There are no other audiometric results in the record to indicate that the Veteran has a hearing loss disability.  The Veteran testified at his August 2017 Board hearing that he had not undergone a new audiometric evaluation.  As there is no evidence of a current disability, there is no basis on which the claim for service connection may be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  It is therefore unnecessary to address any other element of service connection.  Accordingly, the claim for service connection for bilateral hearing loss is denied.

As for the Veteran's tinnitus, during the July 2011 VA examination he reported that buzzing in his ears began after service.  The VA examiner noted the Veteran had an occupational history of working around cotton gins.  After a full review of the record, including interviewing and physically examining the Veteran, the VA examiner concluded it was less likely than not that the Veteran's tinnitus was etiologically related to his active duty service.  It was more likely than not that the Veteran's hearing loss stemmed from his occupational noise exposure working around cotton gins.

The Veteran testified during his August 2017 Board hearing that he began experiencing tinnitus while in service.  He also reported that he was exposed to noise during his post-service occupation, but he was provided over the ear hearing protection.

While the Veteran testified during his Board hearing that he experienced tinnitus frequently in service and continued to experience it after service, the Board finds the July 2011 VA examination to be highly probative.  The July 2011 audiologist considered the Veteran's entire record, including his reports of in-service noise exposure and lay statements regarding the onset of his tinnitus, and opined it was less likely than not that the Veteran's tinnitus was etiologically related to his active duty service.

There are no other audiometric results in the record to indicate that the Veteran has a hearing loss disability or tinnitus related to his active duty service.  Accordingly, the claims for service connection for bilateral hearing loss and tinnitus are denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Coronary Artery Disease

The Veteran contends his coronary artery disease is related to his active duty service.  The Veteran testified during his August 2017 Board hearing that he believed his coronary artery disease was due to drug use while on active duty.  In the alternative, he argued in his notice of disagreement that it was related to physical exertion and demands during service. 

After a full review of the record in conjunction with the pertinent rules and regulations, the Board finds that service connection for coronary artery disease is not warranted.

Service treatment records contain no complaints of chest pain, tightness, or other symptoms of heart disease.  He did not report any heart problems on his May 1979 separation examination and no cardiovascular problems were noted during the physical examination.  He does not actually contend he experienced any cardiac symptoms during service.

Initially, the Veteran was not treated for coronary artery disease until approximately 30 years after separation from active duty service.  A November 2006 VA treatment record noted the Veteran had a history of hypertension, but no other cardiovascular disabilities.  There is no indication the Veteran had coronary artery disease until his myocardial infarction in May 2010.  Thus, his disability was not factually shown during service and did not manifest to a compensable degree within one year of separation from service.  There is also no continuity of symptomatology, as the Veteran's medical records do not indicate he complained of symptoms of coronary artery disease or sought ongoing treatment prior to 2010.

VA treatment records to not reflect that any of the Veteran's physicians have related his coronary artery disease to his active duty service.  VA treatment records from May 2010 reflect the Veteran was admitted for heart catheterization following a myocardial infarction.  After undergoing a left heart catheterization, selective coronary angiography, and a percutaneous intervention with a bare metal stent to the PDA, he was discharged with instructions to discontinue his amphetamine use due to the presence of heart disease.  A February 2011 VA treatment record reflects that the Veteran reported chest pain for a day after methamphetamine use.  At the time, he was found to have ST elevations of the anterior chest leads and was transferred to another hospital for TPA administration.

The Board notes that the Veteran reported he believes his coronary artery disease is related to his drug use while stationed in Germany.  However, the Veteran, as a lay person, does not have the required medical training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Further, although there is no evidence of heart disease while in service or shortly thereafter, even if the Veteran's coronary artery disease were related to reported in-service drug use, service connection may not be established based on that in-service drug use.  38 C.F.R. § 3.301(d).  He also claims that physical exertion and demands during service "damaged" his heart.  Again, he is not competent to provide such an opinion, and there is no suggestion of such in his medical records nor has any medical professional ever told him this according to his testimony.

The elements for service connection for coronary artery disease have not been met.  Accordingly, service connection for the claimed disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for rheumatoid arthritis of the joints is denied.

Entitlement to service connection for right foot plantar fasciitis, also claimed as tendon tightening is denied.

Entitlement to service connection for left foot plantar fasciitis, also claimed as tendon tightening is denied.

Entitlement to service connection for right hand Dupuytren's contractures, claimed as tendon tightening is denied.

Entitlement to service connection for left hand Dupuytren's contracture, claimed as tendon tightening is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for coronary artery disease, status post myocardial infarction is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


